Judgment and order reversed and new trial granted as to the defendant Andrews, with costs to him to abide the event. Judgment and order affirmed, with costs, as to the defendant R. S. Weston Truck and Coal Company. Held, that the court erred in refusing to charge as requested by the defendant Andrews, that if, upon all the evidence, the jury found that the truck driver was negligent and that such negligence was the sole proximate cause of the collision, the plaintiff could not recover, and in limiting the jury to the evidence produced by the plaintiff alone upon which to determine that question; and that the several exceptions taken by the defendant Andrews to the refusal to charge upon that subject were well taken. All concur.